Citation Nr: 0944698	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  93-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a lumbar spine 
disability.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a cervical spine 
disability.

3. Entitlement to a rating higher than 20 percent for 
residuals of a right scapula fracture.

4. Entitlement to an initial rating higher than 10 percent 
for laceration scar of the right hand. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Veteran and L. W. 
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1972 to February 1975 and from January 1977 to 
November 1982.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions in April 1992 and in 
September 2006 of a Department of Veterans Affairs (VA) 
Regional Office (RO).

The claim for an initial compensable rating for the 
laceration scar of the right hand was previously before the 
Board in December 1995.  At that time, the Board remanded the 
claim for further development.  While on appeal, in rating 
decision in May 1996, the RO increased the rating to 10 
percent, effective August 2, 1991.  While the RO issued a 
supplemental statement of the case in August 1997 and the 
Veteran stated in September 1997 that he was not satisfied 
with the 10 percent rating and wished to continue the appeal 
to the Board, the claim did not return to the Board until the 
current new and material evidence appeal was perfected.  

The appeal of the initial rating claim for the laceration 
scar of the right hand has remained pending and the Board has 
merged the newer issues into the docket number that had been 
associated with the initial claim for increase for a 
laceration scar of the right hand.

In October 1992, the Veteran appeared at a hearing before a 
Hearing Officer at the RO.  A transcript of the hearing is in 
the record. 



In March 2007, in his substantive appeal, the Veteran 
requested a hearing before the Board.  In a statement in July 
2007, the Veteran indicated that he no longer wished to 
appear at a hearing and was submitting a statement regarding 
his claim instead.

The Veteran perfected an appeal of a rating decision in 
September 1995 that denied nonservice-connected pension.  In 
a rating decision in November 1997, the RO granted 
nonservice-connected pension, which constituted a full grant 
of the benefit, and the claim is not before the Board.

In a statement in June 1996, the Veteran applied to reopen 
the claims of service connection for a left knee disability, 
a left ankle disability, and blindness in the left eye, which 
are referred to the RO for appropriate action.

Before deciding the reopened claim of service connection for 
a low back disability on the merits, the claim is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In July 2007, prior to the promulgation of a decision on 
the appeal, the Veteran in writing withdrew from the appeal 
the application to reopen a claim of service connection for a 
cervical spine disability and the claim for a rating higher 
than 20 percent for residuals of a right scapula fracture.

2. In a rating decision in April 1992, the RO denied the 
claim of service connection for a low back disability; in 
October 1992 the Veteran withdrew his appeal of the denial of 
service connection for a low back disability and the April 
1992 rating decision became final by operation of law based 
on the evidence of record at the time.



3. The additional evidence presented since the rating 
decision in April 1992 by the RO includes evidence that is 
not cumulative or redundant of evidence previously 
considered, bears directly and substantially upon the matter, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a low back disability.

4. Functional limitations of the laceration scar of the right 
hand have been manifested throughout the appeal period by 
symptoms of limitation of motion of the thumb with no 
fatigability or pain after repetitive use, numbness, and 
decreased grip strength that are analogous to favorable 
ankylosis of the thumb without a compensable limitation of 
dorsiflexion or palmar flexion of the wrist or of the right 
index finger.   


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the substantive appeal 
have been met on the application to reopen the claim of 
service connection for a cervical spine disability and the 
claim for a rating higher than 20 percent for residuals of a 
right scapula fracture.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2. New and material evidence has been presented to reopen the 
claim of service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2001).

3. The criteria for a rating higher than 10 percent for a 
laceration scar of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 7805, 
5224, 5215 (prior to and from August 26, 2002).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

New and Material Evidence

As the decision to reopen the claim of service connection for 
a low back disability is favorable to the Veteran, no further 
action is required to comply with the VCAA on this matter.



Initial Rating

As for the initial rating for a laceration scar of the right 
hand, where, as here, service connection has been granted and 
an initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The 
Veteran has been afforded VA examinations to evaluate the 
laceration scar of the right hand.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Withdraw 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.

In July 2007, the Veteran in writing withdraw his appeal the 
application to reopen the claim of service connection for a 
cervical spine disability and the claim for a rating higher 
than 20 percent for residuals of a right scapula fracture. 

Accordingly, the Board does not have appellate jurisdiction 
to review the claims.

New and Material Evidence - Low Back Disability

Legal Criteria

The Veteran perfected an appeal to the Board of the rating 
decision in April 1992 that denied the claim of service 
connection for a low back disability.  In October 1992, the 
Veteran withdrew the appeal.  The rating decision in April 
1992 by the RO became final based on the evidence then of 
record and new and material evidence is required to reopen 
the claim.  38 U.S.C.A. § 5108.

In June 1996, the Veteran filed an application to reopen the 
claim of service connection for a low back disability, which 
was unajudicated and remained pending until the RO 
adjudicated the claim in a rating decision in September 2006.  
38 C.F.R. § 3.160(c).  

As the Veteran's application to reopen the claim of service 
connection for a low back disability was received before 
August 29, 2001, the regulatory definition before that date 
applies.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Facts 

The evidence of record at the time of the final rating 
decision by the RO in April 1992 included service treatment 
records that show in November 1978 the Veteran complained of 
low back pain, which had been ongoing for two to three days 
and was getting progressively worse.  He denied previous low 
back problems.  The pertinent finding was paraspinal muscle 
spasm of the lumbar region.  A notation on the record 
indicated the Veteran was evacuated to Fort Greely.  

After service, in his original application for VA disability 
compensation in August 1991, the Veteran indicated that he 
injured his back in service in June 1973 and January 1979.  

On VA examination in March 1992, the Veteran stated that in 
service he had difficulty with his back when he lifted 
anything heavy and he has had recurrent back pain since then 
that was worse with bending or lifting.  The diagnosis was 
recurrent lumbosacral strain without evidence of 
radiculopathy.  

The evidence added to the record since the rating decision in 
April 1992 includes VA records showing ongoing treatment for 
a low back disability since May 1992.  In April 1995, the 
Veteran complained of ongoing back pain since he was 
hospitalized in service for his back.  A MRI in May 1995 
revealed disc bulges at L3-4 and L4-5.

In June 1996, the Veteran testified that his back pain was 
increasing.  

On VA examination in May 1997, the Veteran stated that during 
service he was hospitalized for two days and then put on 
profile for six months after spraining his back during field 
exercises. The diagnosis was chronic degenerative disc 
disease of the lumbar spine with MRI evidence of bulging 
disks at L3-L5.  

In May 2006, the Veteran's ex-spouse reported that she had 
known and lived with the Veteran since 1990.  She reported 
her observations that he had experienced severe back problems 
since that time.  

In a May 2006 statement, the Veteran reported that his back 
injury in service occurred when he was pulling a sled filled 
with supplies in six feet of snow.  

Analysis

The additional evidence, consisting of VA records and the 
Veteran's statements,  which are presumed credibility for the 
limited purpose of the determining whether the evidence is 
new and material, relates to the basis for the prior denial 
of the claim, that is, the lack of evidence that the post-
service low back disability was related to service, because 
the additional evidence shows that the current low back 
disability may be associated with service by credible 
evidence of continuity of symptomatology such as pain, which 
is capable of lay observation.   Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (lay testimony is competent as to symptoms 
of an injury or illness, which are within the realm of 
personal knowledge).

Because the additional evidence consists of credible evidence 
of continuity of low back pain since service, the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

As the evidence is new and material, the claim of service 
connection for a low back disability is reopened.

Initial Rating for a Laceration Scar of the Right Hand

Facts

The service treatment records show that in March 1980 the 
Veteran had a wood splinter after unloading wood from a 
truck.  The splinter was in the thenar eminence of the right 
palm.  The splinter was removed by a superficial incision and 
then sutured.  The sutures were subsequently removed and the 
wound healed without complication. 

On VA examination in March 1992, the examiner noted a one 
inch scar at the thenar eminence of the right hand.  There 
was no limitation of motion of the hand or major symptoms 
related to the scar.

In October 1992, the Veteran testified that he had a deep 
scar on his palm on his  dominant hand.  He stated that he 
had pain when grasping things, that he often dropped things, 
and that he had difficult with dexterity.

On VA examination in January 1996, the Veteran complained of 
pain and of a feeling of decreased sensation in his hand.  
The examiner noted that grip strength of the right hand was 
40 units on the Jamar grip meter and 100 units on the left 
hand.  Flexion of the wrist was to 45 degrees and extension 
was to 60 degrees.

On VA examination in March 1996, the VA examiner reported 
decreased sensation in the distal phalanx of the right thumb.  
Flexion of the interphalangeal joint of the thumb was to 45 
degrees and extension was to 180 degrees.  The metacarpal 
phalangeal joint flexed to 15 degrees and extended to 180 
degrees.  The VA examiner noted that the mild limitation of 
motion of the thumb was probably instrumental in the decrease 
in grip strength.  

In a statement in December 2005, the Veteran's ex-spouse 
stated that she had witnessed the Veteran dropping objects 
and not being able to pick them, and not being able to move 
his hand without pain. 

On VA examination in January 2006, the Veteran complained of 
pain in his palm and wrist and numbness in the thumb.  
Examination revealed that when the Veteran made a fist the 
right index finger did not meet the palmar crease by one 
centimeter.  Hand and finger strength was 4/5 in the thumb 
and the first two fingers.  There was no atrophy.  There was 
numbness all over the thumb and the wrist was tender.  
Repetitive motion did not change the symptoms.  The VA 
examiner reported that there was no additional loss of range 
of motion due to pain, weakness, impaired endurance, fatigue, 
lack of coordination, or flare ups.  

Rating Criteria 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).



The criteria for rating a scar were revised, effective August 
30, 2002.  The Board will consider both the old and revised 
criteria in evaluating the disability.  VAOPGCPREC 3-2000.  
The rating criteria were also revised effective October 23, 
2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).  However, the 
2008 revised criteria apply only to claims filed on or after 
October 23, 2008, as the Veteran's claim was received prior 
to October 23, 2008, the 2008 revised criteria do not apply.  
The Veteran may request that the RO review the claim under 
the 2008 revised criteria.  

Scars, other than those on the head, face, or neck, are rated 
under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. 

Analysis 

Rating the right hand laceration scar under either Diagnostic 
Code 7801 or 7802 would be inappropriate as the scar was not 
shown to be the result of burns (criteria effective prior to 
August 30, 2002) or to be deep (associated with underlying 
tissue damage) or to cause limitation of motion and 
encompasses an area of 144 square inches (criteria effective 
from August 30, 2002).  Additionally, Diagnostic Codes 7803 
and 7804, both prior to and from August 30, 2002 provide for 
a maximum 10 percent rating.  As the Veteran's current rating 
for the laceration scar is 10 percent, these Diagnostic Codes 
would not provide for a higher rating.  For these reasons, 
the Diagnostic Codes will not be addressed further.  

Both prior to and from August 30, 2002, Diagnostic Code 7805 
has provided that scar may be rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118.  

The Veteran is right handed and functional limitations of the 
hand are evaluated for the major hand.    

In the rating decision in May 1996, the RO increased the 
rating for the scar to 10 percent, considering limitation of 
motion, loss of sensation loss, and decreased grip strength 
as analogous to favorable ankylosis of the thumb.  



Diagnostic Code 7805 Prior and from August 26, 2002

Under the criteria in effect prior to and from August 26, 
2002, functional loss of the thumb under Diagnostic Code 7805 
was rated by analogy to Diagnostic Code 5224.  Under 
Diagnostic Code 5224, the criterion for a 10 percent rating 
was favorable ankylosis of the thumb.  The criterion for a 20 
percent rating was unfavorable ankylosis.  

Ankylosis of both the metacarpophalangeal and proximal 
phalangeal joints with either joint in extension or in 
extreme flexion will be rated as amputation.  Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position will be rated as unfavorable ankylosis.  With only 
one joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm; when so possible the rating will 
be for favorable ankylosis, otherwise unfavorable.  With the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
Notes (1) to (4) preceding Diagnostic Codes 5220 to 5227.

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As described above, the laceration scar of the right hand has 
been manifested throughout the appeal by decreased grip 
strength, limitation of motion of the thumb, and symptoms of 
numbness.  The findings on VA examination in January 2006 
demonstrated strength of the thumb and fingers of 4 out of 5 
with no atrophy.  There was no fatigability or pain after 
repetitive use.  No limitation of motion of the other digits 
of the Veteran's right hand was found to be associated with 
the laceration scar.  



The right index finger did not meet the palmar crease by one 
centimeter, which does not more nearly approximate or equate 
to unfavorable ankylosis (with only one digit ankylosed, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm; when so possible the rating will 
be for favorable ankylosis, otherwise unfavorable).

Even when considering DeLuca factors of functional loss due 
to pain, weakened movement, and fatigability, the evidence 
does not show that the laceration scar more nearly 
approximates unfavorable ankylosis.  For this reason, 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent under Diagnostic Codes 7805 and 
5224. 

As for the symptoms associated with the laceration scar of 
the right hand and the wrist, the Board has considered 
functional loss of the wrist under Diagnostic Code 5215.  
Under Diagnostic Code 5215, the criteria for a 10 percent 
rating for limitation of motion of the wrist for either the 
major or minor extremity is dorsiflexion less than 15 degrees 
or palmar flexion limited in line with the forearm.  

On VA examination in January 1996, flexion of the wrist was 
to 45 degrees and extension was to 60.  As dorsiflexion of 45 
degrees does not more nearly approximate or equate to 
dorsiflexion less than 15 degrees, the criterion for a 
separate rating for limitation of dorsiflexion under 
Diagnostic Code 5215 have not been met.  And there is no 
evidence that palmar flexion is limited in line with the 
forearm, so that the criterion for a separate rating for 
limitation of palmar flexion under Diagnostic Code 5215 has 
not been met.

As for numbness, there is no evidence of nerve involvement 
from the initial injury and the superficial incision to 
remove a wood splinter.  And the criterion for a separate 
rating for mild incomplete paralysis, which is the criterion 
for 10 percent rating under either Diagnostic Code 8715 for 
neuralgia of the median nerve or Diagnostic Code 8715 for 
neuralgia of the ulnar nerve, has not been shown. 

On the basis of the evidence of record, the criteria for a 
rating higher than the currently 10 percent rating based upon 
functional loss of the hand and thumb and wrist have not been 
throughout the appeal period as a consequence of the 
laceration scar of the right hand.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
higher rating for additional or more severe symptoms, which 
have not been shown. For this reason, the disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

The appeal of the application to reopen the claim of service 
connection for a cervical spine disability and the claim for 
a rating higher than 20 percent for residuals of a right 
scapula fracture is dismissed.

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened, and 
to this extent only the appeal is granted.

A rating higher than 10 percent for a laceration scar of the 
right hand is denied.  


REMAND

As the evidence of record is insufficient to decide the claim 
of service connection for a lumbar spine disability on the 
merits, under the duty to assist, a VA examination and 
medical opinion is needed. 

Also, in May 2008, the Veteran identified additional VA 
records to support his claim of service connection for a 
lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records since May 2007 
from the Salt Lake City, Utah, VA 
Medical Center. 

2. Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the current low back 
disability is related to muscle spasm 
in the lumbar area in service in 
November 1978.  The Veteran's file 
should be made available to the 
examiner. 



The examiner is asked to comment on the 
clinical significance that after 
service on VA examination in March 1992 
the diagnosis was recurrent lumbosacral 
strain without evidence of 
radiculopathy.  In May 1995, a MRI 
showed disc disease of the lumbar 
spine. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

3. After the above development is 
completed, adjudicate the claim of service 
connection for a low back disability on the 
merits, considering all the relevant 
evidence of record.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


